


Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of December 5, 2014, is
made by and among Alphabet Holding Company, Inc., a Delaware corporation
(“Parent”), Parent’s wholly-owned subsidiary, NBTY, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), and Brian Wynne
(“Executive”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.            It is the desire of the Company to assure itself of the services
of Executive to the Company by entering into this Agreement.

 

B.            Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.             Employment.

 

(a)           General.  The Company shall employ Executive and Executive shall
enter the employ of the Company, for the period and in the position set forth in
this Section 1, and upon the other terms and conditions herein provided.

 

(b)           Employment Term.  The initial term of employment under this
Agreement (the “Term”) shall be for the period beginning on January 1st , 2015
(the “Start Date”) and ending on the fifth anniversary thereof, subject to
earlier termination as provided in Section 3.  The Term shall automatically
renew for additional one (1) year periods unless no later than sixty (60) days
prior to the end of the otherwise applicable Term, either party gives written
notice of non-renewal (“Notice of Non-Renewal”) to the other, in which case
Executive’s employment will terminate at the end of the then-applicable Term or
any earlier date set by the Company in accordance with Section 3 and subject to
earlier termination as provided in Section 3.

 

(c)           Position and Duties.

 

(i)            Executive shall serve as President NBTY, Americas and CEO of US
Nutrition  of the Company and Parent with the responsibilities, duties and
authority customarily associated with such position in a company the size and
nature of the Company and such other responsibilities, duties and authority
commensurate with such position, as may from time to time be assigned to
Executive by the Chief Executive Officer of the Company (“CEO”) or the Board of
Directors of Parent (the “Board”).  Executive shall report to the CEO, the
Board, the Board of Directors of the Company or any committee of any such
board.  Executive shall devote substantially all of his working time and efforts
to the business and affairs of the Company, and Executive shall not serve

 

--------------------------------------------------------------------------------


 

on any corporate, industry or civic boards or committees without the prior
consent of the Board; provided that Executive shall be permitted to serve on
charitable boards, be involved in charitable activities and manage his passive
personal and family investments so long as such activities do not materially
interfere with Executive’s duties hereunder or violate any covenant contained in
Section 5, 6 or 7.

 

(ii)           Executive’s principal place of employment shall be the offices of
the Company in Ronkonkoma, New York.

 

2.             Compensation and Related Matters.

 

(a)           Annual Base Salary.  During the Term, Executive shall receive a
base salary at a rate of $550,000 per annum (as increased from time to time, the
“Annual Base Salary”), which shall be paid in accordance with the customary
payroll practices of the Company.  Such Annual Base Salary shall be reviewed
(and may be increased, but not decreased) from time to time by the Board or an
authorized committee of the Board.

 

(b)           Annual Bonus Opportunity. For the fiscal year ending September 30,
2015 and for each full fiscal year of the Company that begins thereafter during
the Term, Executive will be eligible to participate in an annual bonus program
established by the Board (the “Annual Bonus”).  Executive’s Annual Bonus
compensation under such bonus program shall be targeted at 75% of his Annual
Base Salary, subject to adjustments between the range of 50% to 200% for under
or over performance, as determined by the Board (or an authorized committee of
the Board).  Unless determined otherwise by the Board (or another committee of
the Board), the bonus awards payable under the incentive program shall be based
on the achievement of EBITDA based performance goals to be determined by the
Board (or an authorized committee of the Board).  The Annual Bonus shall be paid
as soon as reasonably practicable following the end of the applicable fiscal
year, but in no event shall it be paid after March 15th of the calendar year
following the calendar year in which the fiscal year to which the Annual Bonus
relates.

 

(c)           Stock Option Award. Within the 60-day period following the Start
Date, Executive will receive an award of stock options to purchase Common Stock
(the “Options”).  The terms and conditions of the Options will be governed by
Parent’s 2010 Equity Incentive Plan and the Stock Option Agreement in
substantially the form attached hereto as Exhibit A.  The number of shares
covered by such Options shall equal 8,500.  The Options shall have a per share
exercise price equal to the fair market value per share of such Option on the
date of grant, as determined by the Board.

 

(d)           Benefits.  During the Term, Executive (and his eligible
dependents) shall be eligible to participate in employee benefit plans, programs
and arrangements of the Company applicable to senior-level executives
(including, without limitation, profit sharing, retirement, health insurance,
sick leave and other benefits) and consistent with the terms thereof, as in
effect from time to time, excluding severance programs.

 

2

--------------------------------------------------------------------------------


 

(e)           Vacation.  During the Term, Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policies applicable to senior
executives of the Company, as it may be amended from time to time; provided,
however, that, in no event shall Executive be entitled to more than four
(4) weeks of paid vacation annually.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.

 

(f)            Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement policy.

 

(g)           Sign-On Bonus.  Executive shall receive a one-time sign-on bonus
of $1,000,000 in cash (the “Sign-on Bonus”), payable within 15 days following
the Start Date.  Executive agrees to reimburse the Company for the Sign-on Bonus
if the Company terminates Executive’s employment for Cause or Executive resigns
without Good Reason within the 12-month period following the Start Date.

 

(h)           Key Person Insurance.  At any time during the Term, the Company
shall have the right (but not the obligation) to insure the life of Executive
for the Company’s sole benefit.   The Company shall have the right to determine
the amount of insurance and the type of policy.  Executive shall reasonably
cooperate with the Company in obtaining such insurance by submitting to
reasonable physical examinations, by supplying all information reasonably
required by any insurance carrier, and by executing all necessary documents
reasonably required by any insurance carrier.  Executive shall incur no
financial obligation by executing any required document, and shall have no
interest in any such policy.

 

(i)            Housing.  For twenty four (24) months following the Start Date,
the Company agrees to provide Executive with a $3,000 per month allowance to be
used towards housing expenses associated with renting a residence in Long
Island, NY.  Executive agrees and understands that he shall be responsible for
any imputed income or other tax liabilities associated with his receipt of this
benefit. Notwithstanding the foregoing, the housing allowance will cease to be
paid upon Executive’s relocation and reimbursement of relocation expenses
pursuant to Section 2(j) below.

 

(j)            Reimbursement for Relocation Expenses.  Executive shall be
entitled to reimbursement for reasonable and necessary expenses incurred during
the Term in connection with Executive’s relocation from Atlanta, Georgia to Long
Island, New York, which reasonable and necessary expenses shall be subject to
the terms of the Company’s relocation policy, attached hereto as Exhibit E.  The
expenses under this Section 2(j) must be incurred by Executive during the Term,
but in no event later than December 31, 2016].

 

(k)           Transportation.  Until Executive relocates to Long Island, New
York, and he is reimbursed for relocation expenses as set forth in
Section 2(j) above, Executive will be entitled to (i) the use of Company’s
corporate jet; or, to the extent Company’s corporate jet is not

 

3

--------------------------------------------------------------------------------


 

available, (ii) be reimbursed for the cost of commercial air transportation, to
commute from Atlanta, Georgia to Ronkonkoma, New York on a weekly basis.

 

3.             Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)           Circumstances.

 

(i)            Death.  Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)           Disability.  If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment while the Executive
remains Disabled, provided that a Disability termination shall occur
automatically in the event of a Disability pursuant to the second sentence of
the definition thereof.

 

(iii)          Termination for Cause.  The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)          Termination without Cause.  The Company may terminate Executive’s
employment without Cause.

 

(v)           Resignation from the Company for Good Reason.  Executive may
resign Executive’s employment with the Company for Good Reason, as defined
below.

 

(vi)          Resignation from the Company Without Good Reason.  Executive may
resign Executive’s employment with the Company for any reason other than Good
Reason or for no reason.

 

(vii)         Non-extension of Term by the Company.  The Company may give notice
of non-extension to Executive pursuant to Section 1.

 

(viii)        Non-extension of Term by Executive.  Executive may give notice of
non-extension to the Company pursuant to Section 1.

 

(b)           Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least thirty (30) days
following the date of such notice (a “Notice of Termination”); provided,
however, that in the event that Executive delivers a Notice of Termination to
the Company, the Company may, in its sole discretion, change the Date of
Termination to any date that occurs following the date of Company’s receipt of
such

 

4

--------------------------------------------------------------------------------


 

Notice of Termination and is prior to the date specified in such Notice of
Termination.  A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date Executive receives the Notice of Termination, or
any date thereafter elected by the Company in its sole discretion, but not more
than thirty (30) days after the giving of the notice without the Executive’s
prior written consent.  The failure by either Party hereunder to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause or Good Reason (as applicable) shall not waive any right of
such Party or preclude such Party from asserting such fact or circumstance in
enforcing such Party’s rights hereunder.

 

(c)           Company Obligations upon Termination (including due to death and
Disability).  Upon termination of Executive’s employment pursuant to any of the
circumstances listed in Section 3, Executive (or Executive’s estate) shall be
entitled to receive the sum of:  (i) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, but not yet paid to Executive
within thirty (30) days of termination; (ii) any accrued vacation owed to
Executive under the Company’s vacation policy within thirty (30) days of
termination; (iii) any expenses owed to Executive pursuant to Section 2(f) in
accordance with such section; (iv) except in the case of a termination by the
Company for Cause, the bonus earned for any completed fiscal year at the time it
would otherwise have been paid if Executive continued to be employed (including
as to any deferrals); and (v) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, the “Company Arrangements”).  Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other amounts
hereunder (if any) shall cease upon the termination of Executive’s employment
hereunder.  In the event that Executive’s employment is terminated by the
Company for any reason, Executive’s sole and exclusive remedy with regard to the
nonequity compensation for services shall be to receive the severance payments
and benefits described in this Section 3(c) or Section 4, as applicable.  The
foregoing shall not limit any of Executive’s rights with regard to equity (which
shall be controlled by the relevant plan and grants) or any rights to
indemnification, advancement of legal fees, and coverage under directors and
officers liability insurance.

 

(d)           Deemed Resignation.  Upon termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.

 

4.             Severance Payments.

 

(a)           Termination for Cause, or Termination Upon Death, Disability,
Resignation from the Company Without Good Reason, or Non-extension of Term by
Executive.  If Executive’s employment shall terminate as a result of Executive’s
death pursuant to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii),
pursuant to Section 3(a)(iii) for Cause, pursuant to Section 3(a)(vi) for
Executive’s resignation

 

5

--------------------------------------------------------------------------------


 

from the Company without Good Reason, or for no reason, or pursuant to
Section 3(a)(viii) due to non-extension of the Term by Executive, Executive
shall not be entitled to any severance payments or benefits, except as provided
in Section 3(c).

 

(b)           Termination without Cause, Resignation from the Company With Good
Reason or Termination upon Non-Extension of the Term by the Company.  If
Executive’s employment shall terminate without Cause pursuant to
Section 3(a)(iv), pursuant to Section 3(a)(v) due to Executive’s resignation for
Good Reason, or pursuant to Section 3(a)(vii) due to non-extension of the Term
by the Company, then, subject to Executive signing on or before the 50th day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims in the form attached as Exhibit B to this
Agreement, and Executive’s continued compliance with Sections 5 and 6 up to the
date of any such payment, subject to Section 11(l) hereof, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), (1) an
amount in cash equal to one times the Annual Base Salary of Executive as of the
Date of Termination, payable in the form of salary continuation payments in
regular installments over the twelve month period following the date of
Executive’s Date of Termination in accordance with the Company’s normal payroll
practices, and (2) provided that any termination of Executive’s employment
occurs on or after April 1st of the fiscal year of employment termination, a pro
rata bonus for such fiscal year of employment termination based on the terms of
the management bonus plan for such fiscal year and paid when it would otherwise
have been paid if the Executive continued to be employed (including as to any
deferrals) but in no event shall it be paid later than March 15th of the fiscal
year immediately following such fiscal year of employment termination.

 

(c)           Survival.  Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 5 through 9 and Section 11 will survive
the termination of Executive’s employment and the expiration or termination of
the Term.

 

5.             Competition.  Executive acknowledges that the Company will
provide Executive with access to its Confidential Information (as defined
below). In consideration for the rights provided to Executive as set forth in
this Agreement and the Company’s provision of Confidential Information to
Executive, the Company and Executive agree to the following provisions against
unfair competition, which Executive acknowledges represent a fair balance of the
Company’s rights to protect its business and Executive’s right to pursue
employment:

 

(a)           Executive shall not, at any time during the Restriction Period,
directly or indirectly engage in, have any equity interest in or manage or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
part of any material portion of the Business (as defined below) of the Company. 
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding equity interest in any entity that is publicly
traded, so long as Executive has no active participation in the business of such
entity.  The parties acknowledge that retail outlet companies shall not be
deemed competitive with the Company unless their primary business is selling
products

 

6

--------------------------------------------------------------------------------


 

competitive with those of the Company.  “Materiality” for purposes of this
paragraph will be measured only at the time of Executive’s Date of Termination,
provided that, if it is intended at such time for the Company to (i) acquire
another entity, such target entity shall also be considered in the
determination, or (ii) to enter into any other business, such other business
shall also be considered in the determination so long as the Company has taken
any substantial steps in furtherance of such business during the Term.

 

(b)           Executive shall not, at any time during the Restriction Period,
except in the good faith performance of his duties with the Company, directly or
indirectly, recruit or otherwise solicit or induce any employee, customer, other
than a customer with regard to matters that are not competitive under
Section 5(a), or supplier of the Company (i) to terminate its employment or
arrangement with the Company, or (ii) to otherwise change its relationship with
the Company. Executive shall not, at any time during the Restriction Period,
directly or indirectly, either for Executive or for any other person or entity,
(x) solicit any employee of the Company to terminate his or her employment with
the Company, (y) employ any such individual during his or her employment with
the Company and for a period of six months after such individual terminates his
or her employment with the Company or (z) solicit any vendor or business
affiliate of the Company to cease to do business with the Company.  The
foregoing shall not be violated by general advertising not specifically targeted
at the prohibited group or by providing upon request of an employee or a former
employee a reference to any entity with which Executive is not affiliated so
long as Executive is not initially identifying the individual to said entity.

 

(c)           In the event the terms of this Section 5 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)           As used in this Section 5, (i) the term “Company” shall include
the Parent, the Company and the Company’s direct and indirect subsidiaries,
(ii) the term “Business” shall mean the business of the Company and shall
include, without limitation, the manufacturing, marketing and/or retailing of
vitamins, minerals and health supplements throughout the world as such business
may be expanded or altered by the Company during the Term, provided, however,
that the term “Business” shall not include any business of the Company
materially entered into after the Executive’s termination of employment so long
as the Company has not taken any substantial steps in furtherance of such
business during the Term; and (iii) the term “Restriction Period” shall mean the
period beginning on the Start Date and ending on the date that is twelve (12)
months following the Date of Termination.

 

(e)           Each of the Parties hereto agrees that at no time during
Executive’s employment by the Company or at any time within the twelve-month
period thereafter

 

7

--------------------------------------------------------------------------------


 

shall such Party (which, in the case of the Company and Parent, shall mean their
officers and the members of the Board and Board of Directors of the Company)
make, or cause or assist any other person to make, with intent to damage, any
public statement or other public communication which impugns or attacks, or is
otherwise critical, in any material respect, of, the reputation, business or
character of the other party (including, in the case of Parent, any of its
directors or officers).  Notwithstanding the foregoing, nothing in this
paragraph shall prevent the Company, Parent, Executive or any other person from
(i) responding to incorrect, disparaging or derogatory public statements to the
extent necessary to correct or refute such public statements, or (ii) making any
truthful statement (A) to the extent necessary in connection with any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, (B) to the extent required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction or authority to
order or require such person to disclose or make accessible such information, or
(C) that is a normal comparative statement in the context of advertising,
promotion or solicitation of customers, without reference to Executive’s prior
relationship with the Company or Parent.

 

(f)            Executive represents that Executive’s employment by the Company
does not and will not breach any agreement with any former employer, including
any non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s employment by the
Company.  During Executive’s employment by the Company, Executive agrees that
Executive will not violate any non-solicitation agreements Executive entered
into with any former employer or improperly make use of, or disclose, any
information or trade secrets of any former employer or other third party, nor
will Executive bring onto the premises of the Company or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party. 
The Company represents that it will not require or request Executive to breach
any agreement with any former employer as to non-competition, non-solicitation,
confidentiality or restrictions of similar nature that it is made aware of by
Executive.

 

6.             Nondisclosure of Proprietary Information.

 

(a)           Except in connection with the good faith performance of
Executive’s duties hereunder or pursuant to Sections 6(c) and (e), Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company (including, without limitation, business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the

 

8

--------------------------------------------------------------------------------


 

Company, whether in tangible or intangible form, information with respect to the
Company’s operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
prospects and compensation paid to employees or other terms of employment)
(collectively, the “Confidential Information”), or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such Confidential Information.  The
Parties hereby stipulate and agree that, as between them, any item of
Confidential Information is important, material and confidential and affects the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company).  Notwithstanding the foregoing, Confidential
Information shall not include any information that has been published in a form
generally available to the public prior to the date Executive proposes to
disclose or use such information, provided, that such publishing of the
Confidential Information shall not have resulted from Executive directly or
indirectly breaching Executive’s obligations under this Section 6(a) or any
other similar provision by which Executive is bound.  For the purposes of the
previous sentence, Confidential Information will not be deemed to have been
published or otherwise disclosed merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

 

(b)           Upon termination of Executive’s employment with the Company for
any reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property of the
Company or concerning the Company’s customers, business plans, marketing
strategies, products, property or processes.  Executive may retain and utilize
his rolodex and similar address books (hard copy or electronic) containing only
contact information.

 

(c)           Executive may respond to a lawful and valid subpoena or other
legal process but (i) shall give the Company prompt notice thereof, (ii) upon
request of the Company, shall make available to the Company and its counsel the
documents and other information sought, as much in advance of the due date
thereof as reasonably possible, and (iii) shall reasonably assist such counsel
at the Company’s expense in resisting or otherwise responding to such process.

 

(d)           As used in this Section 6 and Section 7, the term “Company” shall
include the Company and its direct and indirect subsidiaries and the Parent.

 

(e)           Nothing in this Agreement shall prohibit Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c) above), (ii) disclosing
information and documents to Executive’s attorney or tax adviser for the purpose
of securing legal or tax advice or to governmental taxing authorities,
(iii) disclosing Executive’s post-employment restrictions in this Agreement or
elsewhere in confidence to any potential new employer, or (iv) retaining, at any
time, Executive’s personal correspondence,

 

9

--------------------------------------------------------------------------------


 

Executive’s personal contacts and documents related to Executive’s own personal
benefits, entitlements and obligations.

 

(f)            No equity plan or grant or other arrangement shall have any
restrictive covenants or forfeiture provisions applicable to Executive that
relate to the same type of limitations that are covered by Sections 5 and 6
hereof that are any broader than the related provisions in Sections 5 and 6.

 

7.             Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company.  Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company, and at its expense,
any assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall reasonably assist the Company,
upon reasonable request and at the Company’s expense, in obtaining, defending
and enforcing the Company’s rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

8.             Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to the Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

 

9.             Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates, provided that the assignee delivers to Executive a written
assumption of the obligations hereunder.  The Company’s rights and obligations
may not otherwise be assigned hereunder.  This Agreement shall be binding upon
and inure to the benefit of the Company, Parent, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. 
None of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing,
Executive shall be entitled, to the

 

10

--------------------------------------------------------------------------------

 

 

extent permitted under applicable law and applicable Company Arrangements, to
select and change a beneficiary or beneficiaries to receive compensation
hereunder following Executive’s death by giving written notice thereof to the
Company.

 

10.          Certain Definitions.

 

(a)           Affiliate.  “Affiliate” shall mean, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
common control with, such Person where “control” shall have the meaning given
such term under Rule 405 of the Securities Act of 1933, as amended; provided,
that, with respect to the Company, “Affiliate” shall not include any Principal
Stockholder or any portfolio companies of the relevant Principal Stockholder.

 

(b)           Cause.  The Company shall have “Cause” to terminate Executive’s
employment hereunder upon:

 

(i)            The Executive’s willful misconduct with regard to the Company
that results in a significant adverse impact on the Company; provided that no
act or failure to act on Executive’s part will be considered “willful” unless
done, or omitted to be done, by Executive not in good faith or without
reasonable belief that his action or omission was in the best interests of the
Company;

 

(ii)           The Executive being indicted for, convicted of, or pleading nolo
contendere to, a felony or intentional crime involving material dishonesty other
than, in any case, vicarious liability or traffic violations;

 

(iii)          The Executive’s conduct involving the use of illegal drugs;

 

(iv)          The Executive’s failure to attempt in good faith (other than when
absent because of physical or mental incapacity) to follow a lawful directive of
the Board within ten (10) days after written notice of such failure; and/or

 

(v)           The Executive’s breach of any provision contained in Sections 5
through 7, which continues beyond ten (10) days after written demand for
substantial performance is delivered to Executive by the Company (to the extent
that, in the reasonable judgment of the Board, such breach can be cured by
Executive), so long as the breach (which shall be deemed to refer to all
breaches in this paragraph) is (A) material and (B) results in a significant
adverse impact on the Company.

 

The Executive shall not be terminated for “Cause” unless reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board, and thereafter whether or not an event
giving rise to “Cause” has occurred will be determined by the Board reasonably
and in good faith; provided that any such determination by the Board shall be
subject to de novo review by the arbitrator pursuant to Section 11(i) based on
the facts thereof.

 

(b)           Common Stock.  “Common Stock” shall mean the non-voting common
stock of Parent.

 

11

--------------------------------------------------------------------------------


 

(c)           Date of Termination.  “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) — (vi) either the date indicated in the Notice of Termination
or the date specified by the Company pursuant to Section 3(b), whichever is
earlier; (iii) if Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(d)           Disability.  “Disability” shall have occurred when the Executive
has been unable to perform his material duties because of physical or mental
incapacity for a period of at least 180 days in any 365 day period, as
determined by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed.  Notwithstanding the
foregoing, a Disability termination shall be deemed to occur earlier if, as a
result of physical or mental incapacity, Executive experiences a “separation
from service” within the meaning of Section 409A.

 

(e)           Good Reason.  Executive shall have “Good Reason” to resign his
employment within ninety (90) days after the occurrence of any of the following
without his prior written consent:

 

(i)            A material diminution in the nature or scope of Executive’s
responsibilities, duties or authority;

 

(ii)           The Company’s or Parent’s material breach of this Agreement or
other agreements with Executive which results in a significant adverse impact
upon Executive;

 

(iii)          The relocation by the Company of Executive’s primary place of
employment with the Company by more than 50 miles from Ronkonkoma, New York;

 

(iv)          The failure of the Company to obtain the assumption in writing
delivered to Executive of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company; or

 

(v)           The failure of the Company to timely pay to Executive any
significant amounts due under the terms of this Agreement;

 

in any case of the foregoing, that remains uncured after ten (10) business days
after Executive has provided the Company written notice that Executive believes
in good faith that such event giving rise to such claim of Good Reason has
occurred.

 

(f)            Person.  “Person” shall mean an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

(g)           Principal Stockholders.  “Principal Stockholders” shall mean
(i) Carlyle Partners V, L.P., a Delaware limited partnership, Carlyle Partners
V-A, L.P., a Delaware limited partnership, CP V Coinvestment A, L.P., a Delaware
limited

 

12

--------------------------------------------------------------------------------


 

partnership, CP V Coinvestment B, L.P., a Delaware limited partnership, and CEP
III Participations, SARL SICAR, and (ii) any of their Affiliates to which
(a) any of the Principal Stockholders transfers Common Stock or (b) Parent
issues Common Stock.

 

11.          Miscellaneous Provisions.

 

(a)           Governing Law.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of New York without reference
to the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States.

 

(b)           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)           Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i)            If to the Company:

 

NBTY, Inc.
2100 Smithtown Avenue
Ronkonkoma, NY 11779
Attention:  General Counsel
Facsimile: (631) 567-7148

 

and copies to:

 

The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: Sandra Horbach

Elliot Wagner

Facsimile: (212) 813-4901

 

(ii)           If to Executive, at the last address that the Company has in its
personnel records for Executive.

 

or at any other address as any Party shall have specified by notice in writing
to the other Parties hereto.

 

(d)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together

 

13

--------------------------------------------------------------------------------


 

will constitute one and the same Agreement.  Signatures delivered by facsimile
shall be deemed effective for all purposes.

 

(e)           Entire Agreement.  This Agreement shall become effective as of the
Start Date, subject to Executive’s commencement of employment on such date.  As
of the Start Date, the terms of this Agreement are intended by the Parties to be
the final expression of their agreement with respect to the employment of
Executive by the Company and supersede all prior understandings and agreements,
whether written or oral.  The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

(f)            Amendments; Waivers.  This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by Executive,
a duly authorized officer of the Company and a duly authorized officer of
Parent.  By an instrument in writing similarly executed, Executive, a duly
authorized officer of the Company, or a duly authorized officer of Parent may
waive compliance by the other Parties hereto with any specifically identified
provision of this Agreement that each such other Party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

 

(g)           No Inconsistent Actions.  The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement.  Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

(h)           Construction.  This Agreement shall be deemed drafted equally by
all the Parties. Its language shall be construed as a whole and according to its
fair meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary. 
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

14

--------------------------------------------------------------------------------


 

(i)            Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before an arbitrator in New York, New York, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitration award in any court having jurisdiction; provided,
however, that the Company or Executive shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
continuation of any violation of the provisions of Section 5, 6 or 7 of the
Agreement, as applicable, and the Company, Parent and Executive hereby consent
that such restraining order or injunction may be granted without requiring the
Company to post a bond.  Only individuals who are (a) lawyers engaged full-time
in the practice of law, as in-house counsel, as a judge or as a professor of
law; and (b) on the AAA register of arbitrators shall be selected as an
arbitrator.  Within twenty (20) days of the conclusion of the arbitration
hearing, the arbitrator shall prepare written findings of fact and conclusions
of law.  It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable; provided however, that the Parties
hereto agree that the arbitrator shall not be empowered to award punitive
damages against any party to such arbitration.  In the event that an action is
brought to enforce the provisions of this Agreement pursuant to this paragraph,
(x) if the arbitrator determines that Executive is the prevailing party in such
action, the Company shall be required to pay the arbitrator’s full fees and
expenses (but not the Executive’s legal fees), (y) if the Company (or Parent)
prevails in such action, Executive shall be required to pay the arbitrator’s
full fees and expenses (but not the Company’s or the Parent’s legal fees) and
(z) if, in the opinion of the arbitrator deciding such action, there is no
prevailing party, each party shall pay his or its own attorney’s fees and
expenses and the arbitrator’s fees and expenses will be borne equally by the
Parties thereto.

 

(j)            Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(k)           Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

 

15

--------------------------------------------------------------------------------


 

(l)            Section 409A.

 

(i)            General.  The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

 

(ii)           Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
shall not be paid, or, in the case of installments, shall not commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. 
Any installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

 

(iii)          Specified Employee.  Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or to Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.  Any tax gross up payment, within
the meaning of Section 409A, provided for in this Agreement shall be made by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes, provided that, Executive
provides the Company with a reimbursement request reasonably promptly following
the date such tax is due.

 

(iii)          Expense Reimbursements.  To the extent that any reimbursements
under this Agreement are subject to Section 409A, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided, that
Executive submits Executive’s reimbursement request reasonably promptly
following the date the expense is incurred, the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during one taxable year shall
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided however, that the foregoing shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related

 

16

--------------------------------------------------------------------------------


 

to the period the arrangement is in effect.  Executive’s right to reimbursement,
or in-kind benefits, under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(v)           Installments.  Executive’s right to receive any installment
payments under this Agreement, including without limitation any salary
continuation payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  To the extent any deferred
compensation is intended to comply with and be subject to Section 409A (as
opposed to any exception thereto), the Company may accelerate any such deferred
compensation as long as such acceleration would not result in additional tax or
interest pursuant to Section 409A and as long as such acceleration is permitted
by Section 409A.  The decision as to when to make any payment within any
specified time period shall solely be that of the Company.

 

(m)          Indemnification.  Executive shall receive indemnification
protection pursuant to the indemnification agreements attached hereto as
Exhibits C and D.

 

(n)           No Mitigation; No Offset.  The Executive shall not be required to
seek other employment or otherwise mitigate the amount of any payments to be
made by the Company pursuant to this Agreement. The payments provided pursuant
to this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination or otherwise. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.

 

(o)           Joint and Several Liability.  The Company and the Parent shall be
jointly and severally liable for all obligations of each hereunder.

 

12.          Section 280G

 

(a)           So long as the Company is described in
Section 280G(b)(5)(A)(ii)(I) of the Code, if any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code), to the Executive or for the
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
the Executive’s employment with the Company or a change in ownership or
effective control of the Company or of a substantial portion of its assets,
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then, to the extent, if any, Executive elects to waive the right
to receive such payments or benefits unless shareholder approval is obtained in
accordance with Section 280G(b)(5)(B) of the Code, the Company shall use its
commercially reasonable best efforts to prepare and deliver to its stockholders
the disclosure required by Section 280G(b)(5)(B) of the Code with respect to the
Payments and to

 

17

--------------------------------------------------------------------------------


 

obtain the approval of the Company’s stockholders in accordance with
Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R.
§1.280G-1.

 

(b)           In the event that (i) the Executive is entitled to receive any
payments or benefits, whether payable, distributed or distributable pursuant to
the terms of this Agreement or otherwise, that constitute “excess parachute
payments” within the meaning of Section 280G of the Code, and (ii) the net after
tax amount of such payments, after the Executive has paid all taxes due thereon
(including, without limitation, taxes due under Section 4999 of the Code) is
less than the net after-tax amount of all such payments and benefits otherwise
due to the Executive in the aggregate, if such aggregate payments and benefits
were reduced to an amount equal to 2.99 times the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), then the aggregate amount of such
payments and benefits payable to Executive shall be reduced to an amount that
will equal 2.99 times the Executive’s base amount.  To the extent such aggregate
parachute payment amounts are required to be so reduced, the parachute payment
amounts due to the Executive (but no non -parachute payment amounts) shall be
reduced in the following order: (i) payments and benefits due under Section 4 of
this Agreement shall be reduced (if necessary, to zero) with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity fully valued (or only reduced by a present value factor) for purpose of
the calculation to be made under Section 280G calculation of the Code for
purposes of this Section 12 (the “280G Calculation”) in reverse order of when
payable; and (iii) payments and benefits due in respect of any options or stock
appreciation rights with regard to Common Stock or equity securities valued
under the 280G Calculation based on time of vesting shall be reduced in an order
that is most beneficial to the Executive.

 

(c)           The determinations to be made with respect to this Section 12
shall be made by a certified public accounting firm designated by the Company
and reasonably acceptable to the Executive.  The Company shall be responsible
for all charges of the Accountant.

 

(d)           In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments or the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made with regard to Section 12(a) or (b) above, as applicable to reflect the
final determination and the resulting impact.

 

(e)           The provisions of Sections 12(b), (c) and (d) shall override
provisions as to cutback below the 2.99 level in any equity plan or grant or any
other arrangement.

 

13.          Employee Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

18

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

 

By:

/s/ Karla Packer

 

 

Name:

Karla Packer

 

 

Title:

SVP Human Resources

 

 

 

PARENT

 

 

 

 

 

By:

/s/ Karla Packer

 

 

Name:

Karla Packer

 

 

Title:

SVP Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Brian Wynne

 

 

Brian Wynne

 

[Signature Page to Brian Wynne Employment Agreement]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Stock Option Agreement

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and among Alphabet Holding
Company, Inc., a Delaware corporation (“Parent”), Parent’s wholly-owned
subsidiary, NBTY, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Brian Wynne (the “Employee”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of                             , 2014 (the “Employment
Agreement”); and

 

WHEREAS, in connection with Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective                 ,
20    , the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company, Parent, and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment with or separation from the Company or its
subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on Employee’s execution and non-revocation of this
Agreement, and in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

1.             Severance Payments; Salary and Benefits.  The Company agrees to
provide Employee with the severance payments and benefits described in
Section 4(b) of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement. In addition,
to the extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Employee all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.

 

2.             Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company, Parent, any of their direct or indirect subsidiaries
and affiliates (including, without limitation, TC Group, L.L.C. and its
affiliated entities), and, in their capacities related to the foregoing, any of
their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his own behalf and on behalf of
any of Employee’s affiliated companies or entities and any of their respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees

 

22

--------------------------------------------------------------------------------


 

arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement (as defined in Section 7
below), including, without limitation:

 

(a)           any and all claims relating to or arising from Employee’s
employment  or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the New York City Human Rights Law;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with

 

23

--------------------------------------------------------------------------------


 

the understanding that Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of
COBRA, claims to any benefit entitlements vested as the date of separation of
Employee’s employment, rights with regard to any vested equity (including under
any stockholders agreement governing such equity and any side letter relating
thereto), and any rights to indemnity and coverage under the Company’s directors
and officers insurance policies.

 

3.             Acknowledgment of Waiver of Claims under ADEA.  Employee
understands and acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Employee understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled.  Employee further understands and acknowledges that he has been
advised by this writing that:  (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least 21 days within which to consider
this Agreement; (c) he has 7 days following his execution of this Agreement to
revoke this Agreement; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

4.             Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.             No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee, a duly authorized officer of the Company and a duly
authorized officer of Parent.

 

6.             Governing Law; Dispute Resolution.  This Agreement shall be
subject to the provisions of Sections 11(a) and 11(i) of the Employment
Agreement.

 

7.             Effective Date.  If Employee has attained or is over the age of
40 as of the date of Employee’s termination of employment, then the Employee has
seven days after he signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by the Employee
before that date (the “Effective Date”).

 

8.             Voluntary Execution of Agreement.  Employee understands and
agrees that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf

 

24

--------------------------------------------------------------------------------


 

of the Company, Parent or any third party, with the full intent of releasing all
of his claims against the Company, Parent and any of the other Releasees. 
Employee acknowledges that:  (a) he has read this Agreement; (b) he has not
relied upon any representations or statements made by the Company or Parent that
are not specifically set forth in this Agreement; (c) he has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) he understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) he is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 Dated:

 

 

COMPANY (or any successor thereto)

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 Dated:

 

 

PARENT (or any successor thereto)

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 Dated: 

 

 

EXECUTIVE

 

 

 

 

By:

 

 

 

 

 

Name:

Brian Wynne

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Company Indemnification Agreement

 

26

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Parent Indemnification Agreement

 

27

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Relocation Policy for NBTY

 

28

--------------------------------------------------------------------------------

 
